 



Exhibit 10.5
PETROLEUM HELICOPTERS, INC.
OFFICER DEFERRED COMPENSATION PLAN II

1.   Purpose. The purpose of the Petroleum Helicopters, Inc. Officer Deferred
Compensation Plan II (the “Plan”) is to provide certain officers of Petroleum
Helicopters, Inc. and its subsidiaries and affiliates (hereinafter collectively
referred to as “PHI”) designated by the Compensation Committee of the Board of
Directors of Petroleum Helicopters, Inc. with an opportunity to defer
compensation earned in calendar years beginning on and after January 1, 2005, to
assist said officers in their individual financial planning. This Plan is
intended to be an unfunded nonqualified deferred compensation plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of
Sections 2.01(2), 3.01(a)(3) and 401(a)(1) of ERISA. It shall be maintained,
interpreted and administered in accordance with Internal Revenue Code
Section 409A and applicable regulations and rulings.

2.   Effective Date and Term of Plan. The effective date of the Plan is
January 1, 2005, and the Plan shall remain in effect until terminated by the
Board.

3.   Duties of General Administration Vested in Committee. The general
administration of the Plan shall be the responsibility of the Committee. The
Committee shall have full discretionary power and authority necessary or
appropriate to enable it to carry out its administrative duties, including but
not limited to: the power to make rules and regulations relating to the Plan;
the power to construe and interpret the Plan and to determine all questions that
arise thereunder; the power to determine all questions of the eligibility,
rights and status of Participants and others under the Plan; the power to
determine from time to time the method for crediting earnings and losses on
Accounts; and the power to review and decide all disputes arising under the
provisions of the Plan. The Committee may delegate its rights and duties under
this Plan, including administration of the Plan. The Committee may also delegate
responsibility for maintenance of each Account to a director or officer of the
Company other than the Participant with respect to whom any such Account is
maintained or to an unrelated third party. The Committee shall have the broadest
discretion with respect to interpretation and amendment of the Plan to ensure
its compliance with applicable law.

4.   Definitions.

  4.1.   “Account” means the notational account established by the Committee
with respect to each Participant pursuant to Section 6.     4.2.   “Beneficiary”
means the person or persons, including a trust, last designated by a
Participant, by written notice filed with the Committee, as the recipient of any
benefits payable under the Plan with respect to such Participant after his or
her death. If a Participant fails to designate a Beneficiary, or if no
designated

 



--------------------------------------------------------------------------------



 



      Beneficiary survives the Participant, then the Beneficiary shall be the
Participant’s estate.

  4.3.   “Beneficiary Designation Form” means a Beneficiary Designation Form in
the form attached hereto as Exhibit B, as it may be revised by the Committee
from time to time. Any designation of a Beneficiary shall be made by the
Participant on a Beneficiary Designation Form filed with the Committee, and may
be changed by the Participant at any time by filing a new Beneficiary
Designation Form.     4.4.   “Board” means the Board of Directors or similar
governing body of the Company.     4.5.   “Bonus Compensation” means cash
bonuses payable by the Company which may include Performance-Based Compensation
payable with respect to a specified calendar year.     4.6.   “Code” means the
Internal Revenue Code of 1986, as amended.     4.7.   “Committee” means the
Compensation Committee of the Board of Directors of the Company.     4.8.  
“Company” means Petroleum Helicopters, Inc.     4.9.   “Compensation” means the
Participant’s base pay as reflected on the Company’s payroll records, excluding
all other types of remuneration such as, but not limited to, Bonus Compensation
or any benefits or special allowances.     4.10.   “Deferral Election Form”
means a Deferral Election Form in the form attached hereto as Exhibit A, as it
may be revised by the Committee from time to time.     4.11.   “Deferred
Compensation” means the aggregate amount of all Compensation and Bonus
Compensation that the Participant elects to defer from time to time under the
Plan.     4.12.   “Disabled” means with respect to a Participant:

  (a)   being unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or     (b)   having received income replacement benefits
for a period of not less than 3 months under an accident and health plan of the
Company by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months,

2



--------------------------------------------------------------------------------



 



  4.13.   “Eligible Employee” means an officer of the Company designated by the
Committee as eligible to participate in the Plan.     4.14.   “Eligible
Securities” means the investments selected by the Committee which may be chosen
by a Participant to measure gains and loss on Deferred Compensation.     4.15.  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
  4.16.   “Key Employee” means an employee of a publicly-traded company who is
determined to be a key employee under Internal Revenue Code Section 416(i).    
4.17.   “Participant” means an Eligible Employee who participates in the Plan in
accordance with Article 5.     4.18.   “Payment Commencement Date” means the
date elected by the Participant in accordance with Article 6, on which the
Account will begin to be paid to the Participant.     4.19.   “Payment Election
Form” means a Payment Election Form in the form attached hereto as Exhibit C, as
it may be revised by the Committee from time to time.     4.20.  
“Performance-Based Compensation” means compensation based on services performed
by the Participant over a period of at least 12 months that is

  (a)   variable and contingent on the satisfaction of pre-established
organizational or individual performance criteria, and     (b)   not readily
ascertainable at the time of election, and will be determined based on the rules
and regulations issued by the Secretary of the Treasury.

  4.21.   “Rabbi Trust” means the trust attached as Exhibit D which is intended
to satisfy the requirements of Revenue Procedure 92-64.     4.22.  
“Unforeseeable Emergency” means a severe financial hardship to the Participant,
resulting from:

  (a)   an illness or accident of the Participant, the Participant’s spouse, or
a dependent (as defined in Code Section 152(a));     (b)   loss of the
Participant’s property due to casualty; or     (c)   other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.

3



--------------------------------------------------------------------------------



 



5.   Election to Defer Compensation and Bonus Compensation.

  5.1.   Deferral Election Amount. Each Participant may elect to defer up to
twenty-five percent (25%) of his Compensation in one percent (1%) increments and
up to one hundred percent (100%) of any Bonus Compensation received for services
provided to PHI in one percent (1%) increments up to twenty-five (25%) of said
bonus and in five percent (5%) increments thereafter.     5.2.   Deferral
Election Form.

  (a)   An election to defer Compensation and Bonus Compensation shall be made
by the Participant on a Deferral Election Form. Deferrals shall be effective
only if the Participant executes a Deferral Election Form and such Deferral
Election Form is received by the Committee prior to January 1 of the calendar
year for which the election is to be effective.     (b)   If a Participant first
becomes eligible to participate in the Plan after January 1 of a particular
year, he may, in that year only, make an election to defer Compensation or Bonus
Compensation to be paid for services that he will perform after the date of said
election and until the end of such year, within thirty (30) days after the date
on which such officer becomes eligible to participate in the Plan.     (c)   A
Participant shall make a new deferral election with respect to each calendar
year for which he wishes to defer Compensation or Bonus Compensation by
completing and returning a Deferral Election Form to the Committee in accordance
with paragraph (a) above.

  5.3.   Revocation of Election. A Participant’s election made pursuant to
Section 5.2 may be revoked only if such revocation is in writing and received by
the Committee prior to January 1 of the calendar year for which the election is
made. Any such revocation shall also be subject to such other rules as may be
established by the Committee. If a Participant revokes an election to defer
Compensation, he may not again elect to participate in the Plan for the calendar
year for which the election was revoked. On and after January 1 of a calendar an
election is irrevocable.     5.4.   Election as to Time and Form of Payment. Not
later than the date an Eligible Employee files a Deferral Election Form with the
Committee, the Eligible Employee also may file a Payment Election Form.
Participants shall elect on the Payment Election Form to have the payment of the
Account commence upon:

  (a)   Attainment of an age not younger than 50 and not older than 70; or    
(b)   Termination of the Participant’s employment with the Company.

4



--------------------------------------------------------------------------------



 



      Participants also may elect to have payments made in either a single lump
sum payment or annual installments over a specified period not to exceed
20 years.         Except as provided in Section 5.5, all elections made pursuant
to this section shall be irrevocable.         Notwithstanding the foregoing, the
Company reserves the right to modify a Participant’s election in any manner to
the extent necessary to comply with applicable representations and rulings.

  5.5.   Changes in Time and Form of Payment. Deferral Election Forms. A
Participant may make a subsequent election to change the time or form of payment
but such election is effective only if:

  (a)   Such election is not effective for at least 12 months after the date the
election is made;     (b)   The first payment with respect to which the election
is made is deferred for at least 5 years from the date such payment, would
otherwise have been made; and     (c)   The election is made not less than
12 months prior to the date of the first scheduled payment.

      The acceleration of the time or schedule of any payment under the Plan is
not permitted, except as provided in regulations issued by the Secretary of the
Treasury.

6.   Deferred Compensation Accounts.

  6.1.   Establishment of Deferred Compensation Accounts. A separate Account
shall be established for each Participant’s Deferred Compensation. Each Account
shall be deemed to have been invested and reinvested from time to time in such
Eligible Securities as the Participant shall designate. Accounts shall
periodically be adjusted for gains or losses to reflect the investment
performance of the Eligible Securities and any payments made to a Participant
under the Plan.     6.2.   Unfunded Plan.

  (a)   This Plan is an unfunded arrangement, maintained primarily to provide
deferred compensation benefits to Participants. Should the Company elect to set
aside assets for any obligations under this Plan outside the Rabbi Trust through
the purchase of mutual funds, such assets shall not constitute funding for the
Plan, shall be owned by the Company and shall be subject to the claims of the
Company’s creditors. The Company

5



--------------------------------------------------------------------------------



 



      reserves the right in its sole and absolute discretion to sell any such
assets, in whole or in part, at any time. Notwithstanding anything to the
contrary contained herein, the Company shall not be required to purchase, set
aside or segregate assets of any kind to meet any obligations that it may have
hereunder; and any obligations of the Company to pay benefits hereunder shall be
an unsecured promise only, and a Participant’s right to enforce such obligation
shall be solely as a general unsecured creditor of the Company.     (b)  
Notwithstanding the foregoing, it is the intention of the Company to hold assets
equal to the value of the Participants’ Accounts in the Rabbi Trust attached as
Exhibit D.

  6.3.   Distribution of Account.

  (a)   Except as otherwise provided in this Plan, the value of a Participant’s
Account shall be distributed in either a single lump sum or annual installments
(not to exceed twenty (20) installments), as designated by the Participant on
his Deferral Election Form. Distribution of such amount shall be made (in the
case of a lump sum payment) or commence (in the case of installment payments)
thirty (30) days following the Payment Commencement Date elected by the
Participant on the Deferral Election Form.     (b)   If a Participant elects to
have the value of his Account distributed in installments, the amount of the
first installment shall be a fraction of the value of the Account, the numerator
of which is one and denominator of which is the total number of installments
elected, and the amount of each subsequent installment shall be a fraction of
the value of the Account on the date preceding each subsequent payment, the
numerator of which is one and the denominator of which is the total number of
installments elected minus the number of installments previously paid.

  6.4.   Death Benefits. Upon the death of a Participant either (a) prior to the
Payment Commencement Date or (b) subsequent to the Payment Commencement Date but
prior to the distribution of the full value of the Participant’s Account, the
Company shall distribute to the Beneficiary of such Participant, within 90 days
of the death of such Participant, a lump-sum benefit equal to the remaining
balance of the Participant’s Account, notwithstanding any election made by the
Participant on the Deferral Election Form as to the time and form of payment.  
  6.5.   Benefits for Unforeseeable Emergencies. If a Participant experiences
unforeseen, adverse circumstances that the Committee determines to constitute an
Unforeseeable Emergency, then the Committee, in its sole discretion, may pay to
such Participant, from the Participant’s Account, a lump-sum emergency benefit
as soon as administratively practicable. Any benefits distributable pursuant to
this section shall not exceed the amount that the Committee determines is
necessary to

6



--------------------------------------------------------------------------------



 



      defray the costs arising from or attributable to such Unforeseeable
Emergency, including any federal, state or local income taxes reasonably
anticipated to result from such distribution. The Committee shall take into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

  6.6.   Disabled Participants. A Participant’s Account shall be paid in a lump
sum to the Participant within 90 days of a determination by the Committee that
the Participant is Disabled, notwithstanding any election made by the
Participant on the Deferral Election Form as to the time and form of payment.  
  6.7.   Distribution Restrictions. Notwithstanding anything to the contrary
contained herein, in the case of any Key Employee who separates from service,
distributions may not be made for six months after the date of separation from
service. However, Section 6.4 will apply in the event of the Participant’s
death.     6.8.   Taxes. All federal, state or local taxes that the Plan
Administrator determines are required to be withheld from any payments made
pursuant to the Plan shall be withheld.     6.9.   Statement of Account. Each
Participant shall be provided with a statement of his Account not less
frequently than one time per year.

7.   No Right to Continue as an Officer or an Employee. Neither this Plan nor
any action taken pursuant to this Plan shall constitute evidence of any
agreement or understanding, express or implied, that the Company will retain a
Participant in the capacity of an officer or as an employee in any capacity for
any period of time, or at any particular rate of Compensation.   8.   Rules of
Construction. All pronouns used in the Plan shall include all genders. Words
used in the singular shall be construed to include the plural, where
appropriate, and vice versa. The headings and subheadings in the Plan are
inserted for convenience of reference only and are not to be considered as
conclusive in the construction of any provision of the Plan. The provisions of
the Plan shall be construed and governed by the laws of the State of Louisiana,
to the extent not preempted by ERISA.   9.   Amendment, Modification and
Termination. The Committee may at any time terminate, amend or modify this Plan.
No amendment, modification or termination of the Plan shall in any manner
adversely affect the amount credited to a Participant’s Account immediately
prior to such amendment, modification or termination. The Committee shall have
the right to merge this Plan with another nonqualified deferred compensation
plan or to accept the merger of another such plan into this one.   10.  
Nonalienation of Benefits. No Participant or Beneficiary shall have any power or
right to transfer, assign, anticipate, pledge, hypothecate or otherwise encumber
all or any part

7



--------------------------------------------------------------------------------



 



    of any amount credited to his Account or any right to payment of benefits
hereunder, which credits, benefits and rights are expressly declared to be
nonassignable and nontransferable.

11.   Notices. Unless otherwise expressly provided by applicable federal law, if
any, any notice, consent or demand required or permitted to be given under the
provisions of this Plan shall be in writing and shall be signed by the party
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United Stats certified mail, postage prepaid. If the intended
recipient is a Participant or Beneficiary, such notice, consent or demand shall
be addressed to such person at such person’s last known address as shown on
Company’s records. If the intended recipient is the Company, such notice,
consent or demand shall be addressed to the Company at its principal place of
business at the time of the mailing of such notice, consent or demand. Unless
otherwise expressly provided by applicable federal law, if any, the date of such
mailing shall be deemed the date of such notice, consent or demand.   12.  
Claims Procedure. Any Participant or Beneficiary (“Claimant”) who believes he or
she is entitled to benefits under this Plan that have not been granted, may
submit a written claim for benefits to the Committee which shall be handled in
accordance with the Plan’s claim procedure set forth in Exhibit E.   13.  
Waiver and Severability. No waiver of any term shall constitute a continuing
waiver nor shall it constitute a waiver of any other term. The waiver by any
party of a breach or violation of any provision of this Plan shall not operate
as, or be construed to constitute, a waiver of any subsequent breach of the same
or any other provision hereof. If a provision of the Plan is held to be invalid
or does not comply with applicable federal law, it shall be severed from the
Plan unless appropriately modified by the Committee.

8